Ewing-, C.
This was an action for malicious prosecution. There was a demurrer to the petition upon the ground that it does not state a cause of action. That the defendant, being a railroad corporation, cannot be held for a malicious prosecution, or false imprisonment. The demurrer was sustained, and the plaintiff brings the case here for review on writ of error.
*143The court below erred in sustaining the demurrer, and its judgment must be reversed. This court haa decided to the contrary in Boogher v. The Life Association of America, 75 Mo. 319, in a well considered •opinion overruling the case of Gillett v. Missouri Valley Railroad Company, 55 Mo. 315. It is, therefore, useless to elaborate this case. The judgment of the circuit court is, therefore, reversed and the cause remanded. All concur, except Henry, C. J., absent.